DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey, Jr US patent Application publication 2016/0223357 (hereinafter referred to as Frey) and Jones et al. US Patent Application Publication 2013/0139566 (hereinafter referred to as Jones).
Regarding claim 1, Frey discloses an inertial navigation system comprising a first inertial measurement unit comprising a first sensor 10, a second inertial measurement unit comprising at least a second sensor 30 corresponding in type to the first sensor (gyroscope) and wherein the first inertial measurement unit is rotatably mounted relative to the second inertial measurement unit (via table 20). Frey further discloses a controller for receiving measurements from the first and second inertial measurement units, rotating the first inertial measurement unit relative to the second inertial measurement unit and calculating an error characteristic for the first or second sensor as claimed. Frey does not explicitly disclose calculating the error from a first set of measurements and a second set of measurements as claimed. Jones discloses a calibration method for inertial sensors which records a first measurement of a sensor at a first position, rotates the sensor and records a second measurement. The first and second measurements are then used to determine an error factor in the system (abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Jones and Frey in order to more accurately determine an error based on the actual motion in the system during operation.
Regarding claim 3, Frey teaches the controller arranged to calculate sensor bias of the at least first or second sensor as claimed. 
Regarding claim 4, Frey discloses in paragraph 0015 calculating a scale factor as claimed.
Regarding claims 5 and 7, the system of Frey would inherently perform a sequence of maneuvers when rotating the inertial measurement unit which would be periodically performed as claimed. 
Regarding claim 10, the second inertial measurement unit of Frey is fixed as claimed.
Regarding claim 11, the device of Frey does not explicitly teach the second inertial measurement unit as rotatably mounted relative to the first inertial unit, however in combination with the jones reference it would have been obvious to one of ordinary skill in the art at the time of filing to have made the inertial sensors all rotatably movable relative to one another in order to allow for any reference direction to be chosen and utilized without having to rotate the entire unit.
Regarding claim 12, Frey discloses the use of the system in aircraft as claimed (paragraph 0050).

Regarding claim 13, Frey teaches a method of calibrating an inertial navigation system, wherein the inertial navigation system comprises a first sensor 10 and a second inertial measurement unit comprising at least a second sensor 30 corresponding in type to the first sensor (gyroscope). Frey further discloses a controller for acquiring measurements from the first and second inertial measurement units, rotating the first inertial measurement unit relative to the second inertial measurement unit and calculating an error characteristic for the first or second sensor as claimed. Frey does not explicitly disclose calculating the error from a first set of measurements and a second set of measurements as claimed. Jones discloses a calibration method for inertial sensors which records a first measurement of a sensor at a first position, rotates the sensor and records a second measurement. The first and second measurements are then used to determine an error factor in the system (abstract). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Jones and Frey in order to more accurately determine an error based on the actual motion in the system.
Regarding claims 14 and 15, the method of Frey and Jones would be carried out while the first and second inertial measurement units are moving and can be performed on an airplane (paragraph 0050 of Frey) as claimed.

Claim 2, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frey and Jones as applied to claim 1 and further in view of Brainard US Patent 5,406,858 (hereinafter referred to as Brainard).
Regarding claims 2 and 6, Frey and Jones disclose the claimed invention but do not explicitly teach the first inertial unit rotatably mounted to rotate around at least two different axes as claimed. Brainard teaches a sensor which is capable of rotating about two different axes as claimed (fig. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Brainard with those of Frey and Jones in order to calibrate and determine error in a sensor which operates in multiple axes.
Regarding claims 8 and 9, in combination, the Brainard reference discloses multiple first and second sensors. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to added additional sensors which operate in the same manner as those previously disclosed to provide redundancy in the system or to improve accuracy by averaging signals, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861